Title: To Thomas Jefferson from Jesse Simms, 2 December 1803
From: Simms, Jesse
To: Jefferson, Thomas


               
                  Sir,
                  Alexandria 2nd December 1803
               
               your favour came duly to hand and the Contents noted. I considered your bill for the Canvas back Ducks settled long since through Col. Brent who I had an acct. with and he requested me to charge it to him. Col Brent informs me he handed the bill in to know of the Steward how many pairs he had Recvd. for you, and Mr. Barnes informs me that the Steward Received thirty pair for you which amounts to 45 Dollars and I have wrote Mr. Barnes to day to settle that amount with Col. Brent. the others Col. Brent Received for him self and friends—I will use my Interest this Season to procure Ducks for you with pleasure and will take care to have them more Regularly Delivered to Mr. Barnes or the Steward 
               From Sir yr. Obt Hbe Servt
               
                  Jesse Simms
               
            